Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3,5, 9-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pilkarpov (US 20160259544 A1) and in view of Konica (US 20170251114 A1) further view of  Kinoshita (US Pub. No: 20110154228).
  
Regarding claims 1 and 9:
 
Palilkarpov (US 20160259544 A1) discloses an electronic device (in Fig. 1C) comprising: 
a display screen (102)   comprising a touch display area (105) and a non-touch display area (104 ) (Fig. 1C) ([0025]), wherein the non-touch displav does not display images ([0027]) ( interactive );
 a processor (125, corresponding to controller 116,  [ 0022], Fig. 1A-1C); and
 a memory configured to store a plurality of instructions   which when executed by the processor cause the processor to: display ([0050]), when an application (application 114) of the electronic device is executed ([0022-0027]), a first application interface (e.g. interface area  at  corresponding to left edge of 105, see Fig. 2) of the application in the touch display area (105) to display  (e.g. slide interface) ( [0049-0050]) (in [0049] discloses when an application 114 is launched in full-screen mode, it may be presented as a non-interactive area all over the touchscreen 102. In such a case, the application 114 may display a screen note on touchscreen 102 that explains how a user can interact with the application and inviting the user to make a finger slide or other specified gesture to start the application 114 in interactive mode. User’s interface buttons 210 may only be provided on the left and right edges of the touchscreen 102, whereas all other areas of the touchscreen 102 may be non-interactive. In [0050] discloses); and
 generate (generate by processor), when the electronic device receives a first predetermined signal (slide signal see, [ 0048-0049], Fig. 1A-1C, Fig. 2A-2D), a second application interface (i.e. second APP 210, see Fig. 2A-D) and wherein the first predetermined signal comprises a first operation signal (i.e. slide signal 290), and second inter face (e.g. soft Button interface 210) wherein the second application interface is displayed adjacent to the non-touch display area (104, see Fig. 2A-D), and an edge of the second application interface (210) completely overlaps and an edge of the non-touch display area (104), the second application interface (210)  corresponding to auxiliary functions  and the auxiliary functions comprise functions corresponding to operating system functions (112, see Fig. 1A) of the electronic device ([0032-0033], [0048-0050]).  

Note that Polikarpov discloses the first operation signal is a sliding touch signal originating in a predetermined area (edge of 105) comprises at least one edge (right  edge of 105, see Fig. 2C) having a same length as the non-touch display area (i.e. overlapping area of non- touch display area 102) and overlapping with the non-touch display area (104) (see Fig. 2A-D) ([0025-0028] and [0038]); the second application interface comprises a plurality of function buttons (jk) respectively corresponding to auxiliary functions (see [0038-0039]) . But Pilkarpov does not specifically disclose a display screen with an irregular shape, wherein the non-touch display does not display images, and displaying the second application interface inside of the first application interface. 

Konica (US 20170251114 A1) discloses an electronic device (Fig. 3) comprising: a display screen (300) with an irregular shape (see Fig. 3 and [0048]), comprising a touch display area (touch input in numerical 310) and a non-touch display area (322, see Fig. 4), wherein the non-touch display does not display images,  and displaying  second application interface (i.e. numerical interface 310)  st application interface (application for 300) ([0048-0049]).
However, Palikarpov in view of  Konicaa  dos not specifically disclose   a camera or sensor.
Kinoshita discloses  a camera or sensor (72) installed on the display panel(panel 21, see Fig. 1 and [0157]) . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palikarpov with the teaching of Konica and Kinoshita, thereby active touch action could be properly hosted within a non –touch display area.   

Regarding claims 2 and 10:
  	Palikarpov (US 20160259544 A1) discloses wherein the auxiliary functions further 2/11Appl. No. 16/246,464 Response to Office Action dated April 03, 2020 Attorney Docket No.: US73065 comprise functions corresponding to application functions of the application ([0039] in Fig. FIG. 2D,   UI areas 210 that are mapped to particular defined functions, e.g. of OS 112 or applications 114. For example, selectively providing touch input data 166 to OS 112 that corresponds to touch input signals 156 received from the pixels of virtual active UI areas 210 located within the periphery of inactive virtual area 104a. Virtual active UI areas 210 to a particular function (e.g., camera shutter button, scan, scan button, volume button, etc.   
Regarding claims 5 and 13:
Pilkarpov as modified by  Konica, Kinoshita discloses wherein the application is a game application, a video broadcasting application, or an audio broadcasting application (Kinoshita, [0187]), thereby providing a convenient and efficient  gaming interface for a user.
 
Regarding claims 3 and 11:

Note that Palikarpov discloses first predetermined signal  (signal from 116, see Pilkarpov, Fig. 1A ([0029-0031), Pilkarpov does not specifically disclose a second operation signal received after receiving the first operation signal.

Palikarpov as modified by Konica  discloses a second operation signal (signal from 300) received after receiving the first operation signal (signal from 260) (Konica, see Fig. 12A-12C, [0094-0095]), thereby accurate touch action could be  occurred  display area.   

2.	Claims 4 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Palikarpov in view of Konica , Kinoshita and further in view of  Lerner (US 9800525 B1).

Regarding claims 4 and 12:
Note that Palikarpov discloses the electronic device receives the first operation signal (operation signal from 116) (Palikarpov, Fig. A-D, [0048-0050]),  
Palikarpov as modified by Konica  discloses a second operation signal (signal from 300) is touch signal ) (Konica, see Fig. 12A-12C, [0094-0095]), thereby accurate touch action could be  occurred  display area.   
 However, Palikarpov does not specifically disclose display a prompt interface on the first application interface.  

Lerner discloses wherein when the electronic device receives the instructions further cause the processor to: display a prompt interface on the first application interface (Lerner, see Col 7, lines 44-49); wherein the second 10operation signal is a touch signal, click signal, or sliding touch signal generated in the prompt interface (Lerner, see Col 5, lines 38-40) and thereby providing accurate data transmission in the display device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Palikarpov  with the teaching of Konika, Konishita,  and Lerner, thereby touchpad interface could be activated a function through the prompt interface.  
Regarding claims 6 and 14:
Pilkarpov as modified by Konica, Kinoshita and Lerner further discloses wherein the instructions further cause the processor 15to: provide a settings interface (i.e. memory interface) to allow setting  the auxiliary functions soft buttons referred function operating the games) to auxiliary  of the applications ( Lerner, Col 5, lines 30-40), wherein the auxiliary functions comprise functions (game operating function) corresponding to the application functions of the application (Lerner, col 13, lines 43-67) thereby, providing a convenient gaming interface for a user.
Regarding claims 7 and 15:
Pilkarpov as modified by Konica, Kinoshita and Lerner discloses wherein the second application interface comprises a button (i.e. soft buttons) to allow adding auxiliary functions (Lerner, col 13, lines 43-67 and Fig. 2B, col 5, lines 38-40). Same motivation as applied to claim 6. 
Regarding claims 8 and 16:
Pilkarpov as modified by Konica, Kinoshita  and Lerner discloses wherein an edge of the second application interface (sliding interface at 118) completely overlaps an edge of the non-touch display area (102) (Lerner, see Fig. 1).  Same motivation as recited in claim 6.

 

 
 

 
Responds to Applicant’s Argument

3.	Applicant’s argument filed on 04/16/2021 has been considered but are moot in view of new ground of rejection. In view of amendments the reference of Konica (US Pub. No: 20170251114) and Kinoshita (US Pub. No: 20110154228).



Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692